N DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 and 11-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 and 11-17 of copending Application No. 17799157 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Claims 1-9 and 11-17 of this application is patentably indistinct from claims 1-9 and 11-17 of Application No. 17317392. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. The table further shows that claims  1-9 and 11-17 of Application 17317392 are indistinct from claims 1-9 and 11-17 of copending Application 17799157.
Instant Application 17317392
Copending Application 17799157
Claim 1. A data analytics method operative in conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents, the method 5comprising: 
      receiving at least one image generated by an image capturing device such as a camera or scanner;
     providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image;
     10providing person data, derived by a hardware processor from the image, which characterizes a person who may bear the document depicted in the image; and 
     generating inputs for identification of potential fraudulent attempts including at least one of: analyzing whether the document data exists within the data regarding each of the 15multiplicity of images of ID documents; and analyzing whether the person data exists within the data regarding each of the multiplicity of images of ID documents.
Claim 1. A data analytics method operative in conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents, the method comprising: 
     5receiving at least one image generated by an image capturing device such as a camera or scanner;
     providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image; 
    providing person data, derived by a hardware processor from the image, which 10characterizes a person who may bear the document depicted in the image; and
     generating inputs for identification of potential fraudulent attempts including at least one of: analyzing whether the document data exists within the data regarding each of the multiplicity of images of ID documents; and 15analyzing whether the person data exists within the data regarding each of the multiplicity of images of ID documents.
Claim 2. The method of claim 1 and also comprising providing geolocation data, characterizing 20the image capturing device, and wherein said data repository also includes geolocation data for at least some of the ID documents in the multiplicity of images.
Claim 2. The method of claim 1 and also comprising providing geolocation data, characterizing the image capturing device, and wherein said data repository also includes geolocation data for at 20least some of the ID documents in the multiplicity of images.
Claim 3. The method of claim 2 wherein said generating inputs also comprises analyzing whether the geolocation data exists within the data regarding each of the multiplicity of images of ID 25documents.
Claim 3. The method of claim 2 wherein said generating inputs also comprises analyzing whether the geolocation data exists within the data regarding each of the multiplicity of images of ID documents.
Claim 4. The method of claim 3 wherein said providing geolocation data derived from the image comprises deriving said geolocation data from the image.
Claim 4. The method of claim 3 wherein said providing geolocation data derived from the image comprises deriving said geolocation data from the image.
Claim 5. The method of claim 1 wherein at least some of the data regarding each of the multiplicity of images is time-stamped and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within a given window of time,53 wherein at least some of the data regarding each of the multiplicity of images is time-stamped and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within each of plural windows of time.
Claim 5. The method of claim 1 wherein at least some of the data regarding each of the multiplicity 30of images is time-stamped and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within a given window of time, wherein at least some of the data regarding each of the multiplicity of images is time-stamped and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within each of plural windows of time.
Claim 6. The method of claim 1 wherein the method is operative in conjunction with plural data repositories storing respective multiplicities of images of ID documents and wherein said generating input comprises analyzing whether certain data exists within a set of images, including more than one of the multiplicities of images of ID documents, and wherein images stored in a given repository from among the plural repositories is included in said set only if an 10end-user of the method, associated with the given repository, authorizes inclusion of the images in the given repository in the set.
Claim 6. The method of claim 1 wherein the method is operative in conjunction with plural data repositories storing respective multiplicities of images of ID documents and wherein said generating input comprises analyzing whether certain data exists within a set of images, including 5more than one of the multiplicities of images of ID documents, and wherein images stored in a given repository from among the plural repositories is included in said set only if an end-user of the method, associated with the given repository, authorizes inclusion of the images in the given repository in the set.
Claim 7. The method of claim 6 wherein data regarding each of the images in the set has been encrypted, by applying a encryption function, thereby to provide encrypted data regarding each 15of the images in the set, and wherein said analyzing whether certain data, D, derived from a received image, which exists within the set of images, includes applying the hash function to data D, thereby to provide encrypted data D, and comparing the encrypted data D to the encrypted data regarding each of the images in the set, thereby to yield analytics which is collaborative between the plural repositories, yet preserves privacy of data in the repositories.
Claim 7. The method of claim 6 wherein data regarding each of the images in the set has been encrypted, by applying a encryption function, thereby to provide encrypted data regarding each of the images in the set, and wherein said analyzing whether certain data, D, derived from a received image, which exists within the set of images, includes applying the hash function to data D, thereby to provide encrypted data D, and comparing the encrypted data D to the encrypted 15data regarding each of the images in the set, thereby to yield analytics which is collaborative between the plural repositories, yet preserves privacy of data in the repositories.
Claim 8. The method of claim 1 wherein said providing document data derived from the image comprises deriving said document data from the image.
Claim 8. The method of claim 1 wherein said providing document data derived from the image comprises deriving said document data from the image.
Claim 9. The method of claim 1 wherein said providing person data derived from the image 25comprises deriving said person data from the image.
Claim 9. The method of claim 1 wherein said providing person data derived from the image comprises deriving said person data from the image.
Claim 11. An ID document authentication system serving system users having remote, non- present end-users, the system comprising: 
      15a platform communicating with system users via a communication network, which receives ID document images provided to the system users by the system users' remote, non- present end-users who captured or acquired said images using imagers such as smartphone cameras or scanners, digital memory which stores data indicative of the ID document images so received; 20and
    a hardware processor configured to compare at least one incoming ID document image to said data in said digital memory, including determining whether at least one characteristic of said incoming ID document image is a seen-before characteristic because said characteristic is to be found within said data in said digital memory; and to generate an alert for at least one 25incoming ID document image which has at least one seen-before characteristic.
Claim 11. An ID document authentication system serving system users having remote, non- present end-users, the system comprising: 
    a platform communicating with system users via a communication network, which receives ID document images provided to the system users by the system users' remote, non- WO 2021/229568PCT/IL2021/050537 53 present end-users who captured or acquired said images using imagers such as smartphone cameras or scanners, digital memory which stores data indicative of the ID document images so received; and 
     5a hardware processor configured to compare at least one incoming ID document image to said data in said digital memory, including determining whether at least one characteristic of said incoming ID document image is a seen-before characteristic because said characteristic is to be found within said data in said digital memory; and to generate an alert for at least one incoming ID document image which has at least one seen-before characteristic.
Claim 12. The system of claim 11 wherein said seen-before characteristic comprises a photograph of a face within in the incoming ID document image.
Claim 12. The system of claim 11 wherein said seen-before characteristic comprises a photograph of a face within in the incoming ID document image.
Claim 13. The system of claim 11 wherein said seen-before characteristic comprises an ID document identifier OCRed from the incoming ID document image.
Claim 13. The system of claim 11 wherein said seen-before characteristic comprises an ID 15document identifier OCRed from the incoming ID document image.
Claim 14. The system of claim 11 wherein said seen-before characteristic comprises personal information OCRed from the incoming ID document image.
Claim 14. The system of claim 11 wherein said seen-before characteristic comprises personal information OCRed from the incoming ID document image.
Claim 15. The system of claim 11 wherein said seen-before characteristic comprises an ID document identifier OCRed from the incoming ID document image.
Claim 15. The system of claim 11 wherein said seen-before characteristic comprises an ID document identifier OCRed from the incoming ID document image.
Claim 16. The system of claim 11 wherein said seen-before characteristic comprises a template of the incoming ID document image. which includes only portions of the incoming ID document image which are common to plural ID documents held by plural respective bearers.
Claim 16. The system of claim 11 wherein said seen-before characteristic comprises a template of the incoming ID document image, which includes only portions of the incoming ID document 25image which are common to plural ID documents held by plural respective bearers.
Claim 17. The system of claim I1 wherein said seen-before characteristic comprises a template of 10the incoming ID document image, which includes portions of the incoming ID document image other than the incoming II) document itself, aka background portions of the incoming ID document image.
Claim 17. The system of claim 11 or 16 wherein said seen-before characteristic comprises a template of the incoming ID document image, which includes portions of the incoming ID document image other than the incoming ID document itself, aka background portions of the incoming ID 30document image.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17799157  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are essentially the same but the wording has differences, see table. As indicated in the table below, the claim(s) of the instant application are anticipated by the corresponding claims of copending Application 17799157, because the subject matter claimed in the claim(s) of the instant application is fully disclosed and covered by the corresponding claims of copending Application 17799157.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Instant Application 17317392
Copending Application 17799157
Claim 10. A computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a data analytics method operative in 30conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents, the method comprising: receiving at least one image generated by an image capturing device such as a camera or scanner; 54 
providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image; providing person data, derived by a hardware processor from the image, which characterizes a person who may bear the document depicted in the image; and 5generating inputs for identification of potential fraudulent attempts including at least one of: analyzing whether the document data exists within the data regarding each of the multiplicity of images of ID documents; and analyzing whether the person data exists within the data regarding each of the 10multiplicity of images of ID documents.
Claim 10. A system comprising at least one hardware processor configured to carry out the 25operations 
of any of the methods of claims 1 - 9 or a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement any method herein e.g. any of the methods of claims 1 - 9.


Claim Objections
Claims 7 and 11-17 are objected to because of the following informalities:  
claim 7 reciting “a encryption function” in line 2, should be “an encryption function”;
claim 11, line 7 reciting “…the ID document images so received…”,  should be “…the ID document images are received…”; and 
claims 12-17 are objected to because said claims depend on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pasterk et al US 20210075788 (hereinafter Pasterk).

As to claim 11, Pasterk teaches an ID document authentication system (Figure 1) serving system users having remote, non- present end-users (abstract reveals system for determining authenticity of a document, wherein  the system serves remote third-party users. Paragraph 4 reveals system determines authentication of user identification(ID) documents), the system comprising: 
15a platform (Figure 1, reference number 100 “computing system”) communicating with system users(Figure 1, reference numbers 190a and 190b “Image Capturing Device” and “Client Server”; paragraph 40 reveals 190a and 190b are system users such as users or merchants) via a communication network (Figure 1, reference number 150 “Network”), which receives ID document images provided to the system users by the system users' remote, non- present end-users who captured or acquired said images using imagers such as smartphone cameras or scanners(Figure 7A, reference number 702 “Receive first image data from remote third party, the first image data including first image of a document”; paragraphs 42 and 69 reveal that the image data by an image capturing device is received by the computing system. Paragraph 42 reveal the image capturing device can be a remote user device that has a camera or a scanner), 
digital memory which stores data indicative of the ID document images so received(paragraphs 5 and 43 reveal the plurality of document image data can be stored in a plurality of databases  such as authentication database 116, local authentication database 152, and remote authentication database 154, the platform of these databases are shown in Figure 1); 20and 
[AltContent: textbox (Stored Data Elements from  ID Document Images)][AltContent: arrow][AltContent: textbox (Comparing/Analyzing the Received ID Data with Stored Data to detect Fraud)][AltContent: arrow][AltContent: textbox (Document/Person Data Derived from Image)][AltContent: arrow][AltContent: textbox (Received ID from Image Capture Device)][AltContent: arrow]
    PNG
    media_image1.png
    648
    1002
    media_image1.png
    Greyscale

Figure 6 of Pasterk 
a hardware processor (Figure 1, reference number 140 “Processor”) configured to compare at least one incoming ID document image to said data in said digital memory(Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the document data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506, which per paragraph 44 the data field hash include document type, is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64), including determining whether at least one characteristic of said incoming ID document image is a seen-before characteristic because said characteristic is to be found within said data in said digital memory time (paragraph 57 reveals that a determination is made in regards to the frequency of use of the ID data, thus seen before characteristic, and/or inconsistent use of the document data or the image/person data); and to generate an alert for at least one 25incoming ID document image which has at least one seen-before characteristic (paragraph 63 reveals an alert is generated when there is an indication of inconsistencies which include detection of repeated use of the data elements from the ID/document).

As to claim 12, Pasterk teaches wherein said seen-before characteristic comprises a photograph of a face within in the incoming ID document image (Figure 2, reference number 204 and paragraph 44 reveal the seen-before characteristic can comprise a photograph of a face. According to paragraphs 47-48 and Figure 4, the facial image is extracted from the ID, hashed, and compared with the stored hashed image data).

As to claim 13, Pasterk teaches wherein said seen-before characteristic comprises an ID document identifier OCRed from the incoming ID document image (paragraph 35 reveals the data fields in the received ID document shown in Figure 5, which include ID document identifier 502/206, is determined/extracted via OCR technique).

As to claim 14, Pasterk teaches wherein said seen-before characteristic comprises personal information OCRed from the incoming ID document image(paragraph 35 reveals the data fields in the received ID document shown in Figure 5, which include personal information such as address and date of birth, is determined/extracted via OCR).

As to claim 15, Pasterk teaches wherein said seen-before characteristic comprises an ID document identifier OCRed from the incoming ID document image(paragraph 35 reveals the data fields in the received ID document shown in Figure 5, which include ID document identifier 502/206, is determined/extracted via OCR).

As to claim 16, Pasterk teaches wherein said seen-before characteristic comprises a template of the incoming ID document image which includes only portions of the incoming ID document image which are common to plural ID documents held by plural respective bearers (paragraphs 44 and 49 reveal the analyzing the document image determines one or more portions of the document that includes characteristics associated with the document template fields such as data fields, these data fields are template fields that are common to ID documents such as credit cards, access cards, passport, driver’s licenses etc.,).

As to claim 17, Pasterk teaches wherein said seen-before characteristic comprises a template of 10the incoming ID document image, which includes portions of the incoming ID document image other than the incoming ID document itself, aka background portions of the incoming ID document image (paragraph 44 and 49 reveal the analyzing the document image determines one or more portions of the document that includes characteristics associated with the document such as background portions of the ID document such as barcodes and/or machine-readable zones).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasterk et al US 20210075788 (hereinafter Pasterk) in view of Howard et al US 20040213437 (hereinafter Howard).

	Regarding claim 1, Pasterk teaches a data analytics method (Figure 7A and abstract reveal method of determining fraudulent data on a document/ID by comparing the elements in the document/ID with stored data from a database ) operative in conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents (paragraphs 5 and 43 reveal comparing the input user data with plurality of document image data that is in a plurality of databases such as an authentication database 116, local authentication database 152, and remote authentication database 154, the platform of these databases are shown in Figure 1) , the method 5comprising: 
receiving at least one image generated by an image capturing device such as a camera or scanner (Figure 7A, reference number 702 “Receive first image data from remote third party, the first image data including first image of a document”; paragraphs 42 and 69 reveal that the image data by an image capturing device is received by the computing system. Paragraph 42 reveal the image capturing device can be a user device with a camera or a scanner);
 providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image (paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes document data. This document data is received by the computing system of Figure 1, and the document data includes one or more data field such as type of document/ID, address etc.,) ;
 10providing person data, derived by a hardware processor from the image, which characterizes a person who may bear the document depicted in the image(paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes person data. This person data is received by the computing system of Figure 1, and the person data includes one or more data field such as name, gender identification, eye color, hair color, etc.,); and 
[receiving data from stored data] for identification of potential fraudulent attempts (Paragraphs 5 and 64-65 provide details that the received input for identification of fraud is from previously submitted information that is used to make predetermined authentication decision. The submitted data provides details on whether the stored hash elements are fraudulent or authentic)  including at least one of: 
analyzing whether the document data exists within the data regarding each of the 15multiplicity of images of ID documents (Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the document data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506, which from paragraph 44 the data field hash include document type, is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64) ; and 
analyzing whether the person data exists within the data regarding each of the multiplicity of images of ID documents(Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the person data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506 and generated facial image hash 404 is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64).
While Pasterk teaches obtaining inputs for identification of potential fraud attempts, Pasterk does not teach generating inputs for identification of potential fraudulent attempts.
	Howard teaches generating inputs for identification of potential fraudulent attempts (paragraphs 248 and 251 reveal the system generates face templates/ other data inputs  which are used for the identification of fraud; paragraph 254 reveals the system receives search request to search the repository and determine if there is/are match(es) of the scanned element with those templates in the repositories. The match can indicate that the image ID is fraudulent).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pasterk’s fraudulent detection system with Howard’s generated inputs method to improve the accuracy of detection related to fraudulent identification (paragraphs  17-18 of Howard). 

	As to claim 2, the combination of Pasterk in view of Howard teaches also comprising providing geolocation data, characterizing 20the image capturing device (Pasterk : paragraph 44 reveals that the document image received by the image capturing device can include an address, city, state and country and this is also depicted in Figure 5 ), and wherein said data repository also includes geolocation data for at least some of the ID documents in the multiplicity of images(Pasterk : paragraphs 44 and 50-51 reveal that the stored image data also can  include an address, city, state and country).

	As to claim 3, the combination of Pasterk in view of Howard teaches wherein said generating inputs also comprises analyzing whether the geolocation data exists within the data regarding each of the multiplicity of images of ID 25documents (Pasterk : Figure 5 reveals the input retrieve from the image ID that corresponds to geolocation data such as address, city, state, and country and the extracted elements are hashed, see paragraphs 50-52. Figure 6 and paragraphs 58-59 reveal that the hashed field element which include geolocation data is compared to the stored hashes from plurality of images in the databases).

As to claim 4, the combination of Pasterk in view of Howard teaches wherein said providing geolocation data derived from the image comprises deriving said geolocation data from the image(Pasterk : Figure 5 reveals the geolocation data extracted the image ID include geolocation data such as address, city, state, and country, see paragraph 51).

As to claim 5, the combination of Pasterk in view of Howard teaches wherein at least some of the data regarding each of the multiplicity of images is time-stamped (Pasterk : paragraph 57 reveals that each of the stored image hash are associated with a time stamp) and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within a given window of time (Pasterk : paragraph 57 reveals that a determination is made in regards to the frequency and/or inconsistent use of the document data or the image/person data; paragraph 63 also reveals analyzing of the document data can be based on time frame of dates separated by a day),53 wherein at least some of the data regarding each of the multiplicity of images is time-stamped (Pasterk : paragraph 57 reveals that each of the stored image hash are associated with a time stamp) and wherein said analyzing includes determining how many of at least one of said document data and said person data exist within each of plural windows of time(Pasterk : paragraph 57 reveals that a determination is made in regards to the frequency and/or inconsistent use of the document data or the image/person data; paragraph 63 also reveals analyzing of highly similar document data, thus how many of at least one of said document data and person data exist for “dates separated by a day”. Thus, “the dates separated by a day” corresponds to “plural windows of time”).

As to claim 6, the combination of Pasterk in view of Howard teaches wherein the method is operative in conjunction with plural data repositories storing respective multiplicities of images of ID documents (Pasterk : paragraphs 5 and 43 reveal comparing the input user data with plurality of document image data that is in a plurality of databases such as authentication database 116, local authentication database 152, and remote authentication database 154, the platform of these databases are shown in Figure 1) and wherein said generating input comprises analyzing whether certain data exists within a set of images, including more than one of the multiplicities of images of ID documents(Pasterk : Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the document data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506, which from paragraph 44 the data field hash include document type, is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64; Howard: paragraphs 248 and 251 reveal the system generates face templates/ other data inputs  which are used for the identification of fraud; paragraph 254 reveals the system receives search request to search the repository and determine if there is/are match(es) of the scanned element with those templates in the repositories. The match can indicate that the image ID is fraudulent), and wherein images stored in a given repository from among the plural repositories is included in said set only if an 10end-user of the method, associated with the given repository, authorizes inclusion of the images in the given repository in the set (Pasterk : authorization of the inclusion of the images in the comparison of stored hashes is depicted in Figure 6 reference numbers 618 “Receive Authentication Decision”, 620 “Transmit Authentication Decision”, and 622 “Store Generated Hash” and paragraphs 64-65) .

As to claim 7, the combination of Pasterk in view of Howard teaches wherein data regarding each of the images in the set has been encrypted, by applying an encryption function (Pasterk : Figure 5, reference number 504a-504c and paragraphs 50-51 reveal that each data element in the image(s) are encrypted. Paragraph 52 reveals the encrypted is via a hash function), thereby to provide encrypted data regarding each 15of the images in the set (Pasterk : Figure 5, reference number 504a-504c and paragraphs 50-51 reveal that each data element in the image(s) are encrypted), and wherein said analyzing whether certain data, D, derived from a received image, which exists within the set of images, includes applying the hash function to data D(Paragraph 52 reveals the analyzed stored data elements used for the comparison are encrypted. The stored data elements are from previously received images data/documents. The encryption is via a hash function), thereby to provide encrypted data D, and comparing the encrypted data D to the encrypted data regarding each of the images in the set (Pasterk : Figure 6, reference number 614 “Comparison of Hashes” and paragraphs 58-59 reveal the hash data elements from the images are compared to the stored hashed data elements), thereby to yield analytics which is collaborative between the plural repositories (Pasterk : paragraph 65-66 reveal the outcome of the analytic comparison of the hashed image elements with the stored hashed image element in the databases), yet preserves privacy of data in the repositories (Pasterk : paragraph 52 reveal that the data elements from the image ID are hashed, and the stored image elements are hashed, thus privacy is preserved in the databases).

As to claim 8, the combination of Pasterk in view of Howard teaches wherein said providing document data derived from the image comprises deriving said document data from the image(Pasterk : paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes document data. This document data is received by the computing system of Figure 1, and the document data includes one or more data field such as type of document/ID, address etc.,).

As to claim 9, the combination of Pasterk in view of Howard teaches wherein said providing person data derived from the image 25comprises deriving said person data from the image(Pasterk : paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes person data. This person data is received by the computing system of Figure 1, and the person data includes one or more data field such as name, gender identification, eye color, hair color, etc.,).

As to claim 10, Pasterk teaches a computer program product (paragraph 87 reveal the method of the invention is implemented using computer program product), comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein (paragraph 87), said computer readable program code (paragraphs 30 and  87) adapted to be executed to implement a data analytics method (Figure 7A and abstract reveal method of determining fraudulent data on a document/ID by comparing the elements in the document/ID with stored data from a database ) operative in 30conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents(paragraphs 5 and 43 reveal comparing the input user data with plurality of document image data that is in a plurality of databases authentication database 116, local authentication database 152, and remote authentication database 154, the platform of these databases are shown in Figure 1), the method comprising: 
receiving at least one image generated by an image capturing device such as a camera or scanner(Figure 7A, reference number 702 “Receive first image data from remote third party, the first image data including first image of a document”; paragraphs 42 and 69 reveal that the image data by an image capturing device is received by the computing system. Paragraph 42 reveal the image capturing device can be a user device with a camera or a scanner); 54 
providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image(paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes document data. This document data is received by the computing system of Figure 1, and the document data includes one or more data field such as type of document/ID, address etc.,); 
providing person data, derived by a hardware processor from the image, which characterizes a person who may bear the document depicted in the image(paragraph 44 and Figures 2 and 5 reveal that the document image from the image capturing device includes person data. This person data is received by the computing system of Figure 1, and the person data includes one or more data field such as name, gender identification, eye color, hair color, etc.,); and 
5[obtain [obtaining data] for identification of potential fraudulent attempts(Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. Paragraphs 5 and 64 provide details that the generated input is based on predetermined authentication decision which has details on the stored hash elements are fraudulent or authentic)  including at least one of: 
analyzing whether the document data exists within the data regarding each of the multiplicity of images of ID documents(Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the document data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506, which from paragraph 44 the data field hash include document type, is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64); and 
analyzing whether the person data exists within the data regarding each of the 10multiplicity of images of ID documents(Figure 7A, step 706 “Compare the generated image hash with a stored image hash to determine whether the generated image hash meets image matching criteria, wherein the stored image hash is associated with a first predetermined authentication decision”. The analyzing of the person data with the data from the stored images is further reveal in Figure 6, wherein the generated data field hash 506 and generated facial image hash 404 is compared 614 with the stored data hash 604. See also paragraphs 43, 58, and 64).
Pasterk does not teach generating inputs for identification of potential fraudulent attempts.
	Howard teaches generating inputs for identification of potential fraudulent attempts (paragraphs 248 and 251 reveals the system generates face templates/ other data inputs  which are used for the identification of fraud; paragraph 254 reveals the system receives search request to search the repository and determine if there is/are match(es) of the scanned element with those templates in the repositories. The match can indicate that the image ID is fraudulent).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pasterk’s fraudulent detection system with Howard’s generated inputs method to improve the accuracy of detection related to fraudulent identification (paragraphs  17-18 of Howard).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khan US 20150341370 (hereinafter Khan).
	
	Khan teaches a data analytics method (abstract) operative in conjunction with a data repository storing data regarding each of a multiplicity of frames including images of ID documents (paragraph 20), the method 5comprising: 
receiving at least one image generated by an image capturing device such as a camera or scanner (paragraphs 14 and 20); 
providing document data, derived by a hardware processor from the image capturing device, which characterizes a document depicted in the image (paragraph 47); 
10providing person data, derived by a hardware processor from the image, which characterizes a person who may bear the document depicted in the image (paragraph 47); and
 generating inputs for identification of potential fraudulent attempts(paragraph 47) including at least one of: 
analyzing whether the document data exists within the data regarding each of the 15multiplicity of images of ID documents (paragraph 54); and 
analyzing whether the person data exists within the data regarding each of the multiplicity of images of ID documents(paragraph 54) as recited in claims 1 and 10.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437       

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437